MEMORANDUM **
Araksya Ter Ghukasyan, a native of Iran and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ order summarily affirming her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence adverse credibility findings, Mejia-Paiz v. INS, 111 F.3d 720, 723 (9th Cir.1997), and de novo claims of due process violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination because the IJ had reason to question Ter Ghukasyan’s credibility and Ter Ghukasyan failed to produce non-duplicative, material, easily available corroborating evidence of her Jehovah’s Witness baptism, and she did not provide a credible explanation for this failure. See Sidhu v. INS, 220 F.3d. 1085, 1092 (9th Cir.2000). Accordingly, Ter Ghukasyan’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Substantial evidence also supports the IJ’s denial of Ter Ghukasyan’s CAT claim because this claim is based on the same statements that the IJ found to be not credible, and Ter Ghukasyan points to no other evidence she claims the agency should have considered in making its CAT determination. See id. at 1157.
We reject Ter Ghukasyan’s due process contention because she does not identify any error of law by the agency. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.